           Case 1:18-cv-08543-VSB Document 76 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  4/19/2021
RAYMOND RUSSELL, JR.,                                     :
                                                          :
                                        Plaintiff,        :
                                                          :               18-cv-8543 (VSB)
                      -against-                           :
                                                          :                    ORDER
THE STATE OF NEW YORK, et al.,                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Plaintiff’s letter motion dated April 15, 2021, (Doc. 72), pursuant to

Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting him to file

redacted copies of (1) Plaintiff’s Brief in Opposition to Defendant’s Motion for Summary

Judgment and (2) Plaintiff’s Response to Defendant’s Local Civil Rule 56.1 Statement of

Undisputed Facts and Plaintiff’s Statement of Additional Facts. Upon consideration of the motion

and for good cause shown, the Court GRANTS Plaintiff’s motion. Accordingly, it is hereby:

        ORDERED that Plaintiff may publicly file redacted copies as indicated in the highlighted

set accompanying his letter motion.

SO ORDERED.

Dated: April 19, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
